In a mortgage foreclosure action, the defendants Roger A. Taylor and Grace E. Taylor appeal from a judgment of the Supreme Court, Suffolk County (Gerard, J.), entered July 1, 1986, which, after a nonjury trial, is in favor of the plaintiff and against them in the sum of $68,324.98, and directs that the subject premises be sold at public auction.
Ordered that the appeal from the judgment is dismissed, without costs or disbursements.
The appellants have failed to order and settle the transcript of the trial as required by CPLR 5525 (a) (see, Davidson v Ha Il-Bo, 117 AD2d 776), and this case is not an exception to the *766rule requiring that the entire record of the proceedings be transcribed (see, CPLR 5524 [b]).
Motion by the appellants on an appeal from a judgment of the Supreme Court, Suffolk County (Gerard, J.), entered July 1, 1986, for leave to appeal as poor persons.
Ordered that the motion is denied.
A reading of the motion papers demonstrates that they have failed to set forth the amount and source of their income, and a list of property they own, as well as its value. They have also failed to include a statement of the facts sufficient to enable this court to determine whether there is any merit to their appeal. In view of these deficiencies the motion is denied. Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.